Citation Nr: 0709514	
Decision Date: 04/02/07    Archive Date: 04/16/07

DOCKET NO.  04-24 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a low back disorder 
claimed as low back pain, to include as due to an undiagnosed 
illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1979 to 
April 1991.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO) which denied service connection for low 
back pain.  


FINDINGS OF FACT

1.  The record contains no competent evidence that provides 
an etiological link between the veteran's complaints of back 
pain in service, and a current low back disorder, variously 
characterized in the record.

2.  Competent medical evidence of record indicates that the 
veteran's complaints of low back pain are not due to an 
undiagnosed illness related to his military service. 


CONCLUSION OF LAW

A low back disorder claimed as low back pain was not incurred 
in or aggravated by active service, nor may an undiagnosed 
illness manifested by joint, muscle or neurological symptoms 
of the low back be presumed to have been so incurred.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In a September 2002 letter, VA informed the veteran of the 
evidence necessary to substantiate his claim, evidence VA 
would reasonably seek to obtain, and information and evidence 
for which the veteran was responsible.  VA also asked the 
veteran to provide any evidence that pertains to his claim.  

The VCAA notice requirements apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, 
VA did not provide the veteran with VCAA notice of the type 
of specific evidence necessary to establish a disability 
rating or effective date prior to the initial rating 
decision.  However, as the Board concludes below that the 
preponderance of the evidence is against the veteran's claim 
for service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  There is no indication that any notice 
deficiency reasonably affects the outcome of this case.  
Thus, the Board finds that any failure is harmless error.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006). 

The veteran's service medical records, VA treatment records, 
and VA examinations have been associated with the claims 
file.  VA has provided the veteran with every opportunity to 
submit evidence and arguments in support of his claim, and to 
respond to VA notices.  The veteran and his representative 
have not made the Board aware of any additional evidence that 
needs to be obtained prior to appellate review.  The record 
is complete and the case is ready for review.

B.  Background and Evidence

Service medical records show that the veteran was seen for 
lower and upper back pain in October 1979, November 1979, and 
August 1988.  An August 1988 record noted that x-rays showed 
spondylosis at S1.  The veteran was referred an orthopedic 
clinic.  In October 1988, the orthopedic examiner opined that 
the veteran had a normal examination and he doubted the 
spondylosis diagnosis.  January 1991 and April 1991 
examinations noted that the veteran had a normal spine.  The 
veteran reported having recurrent back pain on an April 1991 
report of medical history.

VA and private medical records contain varying possible 
diagnoses with respect to the veteran's back pain.  

Dr. R.P.M. noted that the veteran had mild degenerative 
changes of the lumbar spine that did not appear to be causing 
his neurological problem in December 1996; however, a January 
1997 review of the veteran's MRI showed no evidence of any 
type of disc herniation, nerve root impingement, or neural 
compressions lesions.  (See Treatment Records, Dr. R.P.M., 
December 1996 to January 1997).  Dr. R.P.M. indicated that he 
could not find an orthopedic reason for the veteran's pain in 
December 1997 and in January 1998.  

Dr. E.R.A. noted that the veteran fell off a foundation while 
working as a carpenter in 1995.  (See Treatment Records from 
Dr. E.R.A., July 1997).  He questioned whether the veteran 
had sciatica or myofascial pain and noted that the veteran's 
symptoms did not suggest that he had clear-cut lumbar 
radicular pain.  Id.  An August 1997 nuclear bone scan and x-
ray of the left hip and electro diagnostic tests were normal.  
Dr. E.R.A. opined that the veteran was primarily dealing with 
myofascial syndrome with considerable pain magnification.  
Extensive testing had not revealed any type of surgical 
disorder.  

Dr. A.P. indicated that the veteran's left hip and leg pain 
appeared to be a radiculopathy in the distribution of L4-5.  
(See Treatment Records from Dr. A.P. September 1997).

Dr. T.M. suspected that the veteran had radiculopathy or 
sciatica.  (See Treatment Records form Dr. T.M. February 1996 
to April 1998).

Dr. S.D.S. reported that the veteran's symptoms were 
consistent with an S1 radiculitis on the left.  He noted, 
however, that the veteran had negative work-ups for this for 
quite some time through multiple physicians.  (See Treatment 
Records form Dr. S.D.S., May 1998 to December 2003).

A neurological consultation with Dr. G.H.M. reflects 
decreased range of motion in the lumbosacral spine.  Dr. 
G.H.M. reported that the veteran had neuritis.  (See 
Treatment Records form Dr. G.H.M., April 2001).

Dr. R.C. opined that the veteran had chronic left low back as 
well as left lower extremity pain.  He noted that the veteran 
had an extensive work-up and that while he believed that the 
veteran was definitely in pain, there was no specific 
diagnosis.   (See Treatment Records form Dr. R.C., December 
2001). 

The veteran has had numerous diagnostic tests performed.  A 
five-view x-ray completed in October 1996 noted evidence of 
mild degenerative joint disease at the L4/5 facet joints.  A 
September 1997 myelogram was normal overall.  The examiner 
assessed the veteran with a normal lumbar myelogram, 
essentially normal computed tomography post-lumbar myelogram, 
and minimal degenerative disc disease at L2-3.  In June 1999, 
the veteran had AP, lateral and lateral L5-S1 views taken 
which noted minute spurring at L4 but no fracture, 
dislocation, or bone destruction.  An MRI of the lumbar 
spine, completed the same month, showed near anatomic 
alignment and the bone marrow signal was within normal 
limits.  The examiner saw no evidence of stenosis or 
significant disc herniation.  Five x-ray views of the lumbar 
spine, taken in November 2001, were negative.  

During a March 2003 VA examination, the veteran was diagnosed 
with chronic lumbar pain with subjective complaints of 
sciatica pain on the left, subjective complaints of pain with 
use with very little pathology, and tight hamstrings on the 
left.  

A May 2004 VA examiner stated that it was less likely as not 
that the veteran's low back pain was from an undiagnosed 
illness as the veteran has had multiple etiologies for his 
back pain from family doctors, neurologists and orthopedic 
doctors.  He also stated that it was as likely as not that 
the veteran was having left hip and leg pain secondary to 
sciatica pain, chronic low back pain.  The examiner found 
that the veteran did not meet the criteria for a diagnosis of 
fibromyalgia.

An expert opinion was rendered by Dr. J.C.E., a Clinical 
Assistant Professor of Orthopedics and Rehab Medicine, in 
March 2006.  Dr. J.C.E. reviewed the claims file and 
summarized findings from service medical records and from the 
veteran's post service medical records.  Dr. J.C.E. stated 
with regard to the veteran's in-service low back pain 
complaints, the veteran had a very common diagnosis of 
intermittent back pain which itself is not disabling.  

Dr. J.C.E. stated, after reviewing the records of the 
veteran's current complaints, his most likely diagnosis at 
this time was chronic low back pain syndrome, which involved 
leg pain and may also include psychological aspects such as 
depression.  He stated that chronic low back pain syndrome, 
which is multifactorial, often does lead to significant 
disability. Dr. J.C.E. opined that there was no cause and 
effect relationship between the veteran's current symptoms 
and his in-service complaints of intermittent back pain.  He 
stated that at the time the veteran was in the service, he 
had a very common non-disabling condition of intermittent 
back pain, and that he now had a chronic low back pain 
syndrome which for him had become disabling.  Because there 
was no identifiable anatomic cause of his pain, no connection 
could be made between the veteran's current symptoms and the 
symptoms he experienced while in the service.     

Dr. J.C.E. stated, given the rather extensive evaluation that 
the veteran had for his current symptoms, it is highly 
unlikely that his current symptoms represent an undiagnosed 
physical illness.  He stated that the veteran's current back 
pain syndrome consisted of several symptoms of undetermined 
cause, which were likely multifactorial involving both 
physical and psychological aspects. 

Dr. J.C.E. summarized his findings stating, the veteran 
sought medical attention while in the service on several 
occasions for back pain.  The pain was intermittent and was 
not disabling.  Dr. J.C.E. stated that this was a very common 
complaint, that it was probably one of the most common 
complaints for which people sought medical attention, and 
that it was a benign condition which frequently had no 
identifiable cause and was rarely disabling.  Dr. J.C.E. 
stated, at some point following the veteran's discharge from 
the service, he experienced the onset of a much more 
disabling diagnosis of a chronic low back pain syndrome.  In 
this syndrome, the pain was reported as more severe and more 
disabling, and also involved other symptoms which may include 
leg symptoms or psychological complaints, such as depression 
and anxiety.  In many cases of chronic low back pain syndrome 
there was no identifiable physical cause.  The prognosis for 
recovery is guarded depending on the chronicity of the 
symptoms and the amount of disability caused by it.  He 
stated that this was in stark contrast to the diagnosis of 
intermittent low back pain which carried a good prognosis and 
rarely resulted in disability.  Dr. J.C.E. stated that 
although the veteran's chief complaint was low back pain, the 
illness that he experienced during service and the illness 
that he now experienced were very different entities.  He 
opined that without any anatomic abnormalities to link the 
one with the other, it was highly unlikely that there is any 
cause and effect relationship between the two.  

The veteran submitted an April 2006 treatment report form Dr. 
K.A.C.  Dr. K.A.C. stated that he had seen the veteran since 
January 1999 for chronic low back pain with radicular 
symptoms down into his leg.  Dr. K.A.C. stated that he 
believed the veteran did have a physiological problem that 
they had just not completely identified yet. 

C.  Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2006).  Service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2006).  
In addition, certain chronic diseases, including arthritis, 
may be presumed to have been incurred or aggravated during 
service if they become disabling to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 
3.309 (2006).  In order to prevail on the issue of service 
connection on the merits, there must be medical evidence of 
(1) a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury. Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Pursuant to 38 C.F.R. § 3.317, except as provided otherwise, 
VA shall pay compensation to a Persian Gulf veteran who 
exhibits "objective indications of chronic disability 
resulting from an illness or combination of illnesses" 
manifested by one or more signs or symptoms, including muscle 
or joint pain or neurologic signs or symptoms, provided that 
such disability (i) became manifest either during active duty 
in the Southwest Asia theater of operations during the Gulf 
War, or to a compensable degree no later than December 31, 
2011, and (ii) by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis. See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  
A Persian Gulf Veteran is a veteran who served on active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War. 38 C.F.R. 
§ 3.317(d).

The veteran has claimed service connection for a disorder 
claimed as low back pain, to include an undiagnosed illness.  
The Board notes that the veteran served from September 1979 
to April 1991.  His DD Form 214 and DD Form 215 show that 
veteran received, among other decorations and medals, the 
Southwest Asia Service Medal and the Kuwait liberation medal, 
and indicate that he served during the Gulf War in the 
Southwest Asia theater of Operations.  Thus, the Board finds 
that he is a Persian Gulf War veteran within the meaning of 
the applicable statute and regulation.  
Following a review of the medical evidence, however, the 
Board finds that the record does not provide a basis for 
service connection for a back disorder to include as due to 
an undiagnosed illness or other qualifying chronic 
disability.  

Service medical records show that the veteran was seen with 
back complaints in service.  Medical examinations completed 
in April 1991 did not reflect a chronic diagnosed back 
disability upon separation, although the veteran did note 
that he had recurrent back pain on his report of medical 
history.    

The earliest indication of a chronic back disability, post 
service, was in 1996.  A December 1996 treatment report from 
Dr. R.P.M. noted mild degenerative changes in the lumbar 
spine.  A July 1997 note reflects a back post-service injury 
in 1995.

The medical evidence of record reflects diagnoses which 
include mild degenerative joint disease, sciatica, myofascial 
syndrome, radiculopathy, and chronic low back pain syndrome.  
No doctor, however, has related any such diagnoses to 
service.  Accordingly, the Board ordered an expert medical 
opinion in February 2002 to reconcile the various diagnoses 
of record, and to determine if any currently diagnosed 
disorder was related to service.  The expert opinion rendered 
by Dr. J.C.E. shows that the veteran's current complaints 
mostly likely indicate a diagnosis of chronic low back pain 
syndrome which is not related to his in-service complaints of 
intermittent back pain.  

The credibility and weight to be attached to medical opinions 
is within the province of the Board. Guerrieri v. Brown, 4 
Vet. App. 467, 470 (1993); See also Owens v. Brown, 7 Vet. 
App. 429, 433 (1995) (holding that VA may favor the opinion 
of one competent medical expert over that of another when VA 
gives an adequate statement of reasons and bases).  Dr. 
J.C.E. is a qualified specialist.   He reviewed all of the 
medical evidence of record, to include service medical 
records, and provided through reasons and basis for his 
opinion.  The Board finds that Dr. J.C.E.'s opinion is 
probative in this case.  Thus, the Board finds, based on Dr. 
J.C.E.'s opinion, that service connection for the veteran's 
low back disability is not warranted.

The veteran is not shown to have a current undiagnosed 
illness which is related to service.  A May 2004 VA examiner 
stated that it was less likely as not that the veteran's low 
back pain was from an undiagnosed illness as the veteran has 
had multiple etiologies for his back pain from family 
doctors, neurologists and orthopedic doctors.  Dr. J.C.E. 
stated, in his March 2006 opinion, given the rather extensive 
evaluation that the veteran had for his current symptoms, it 
is highly unlikely that his current symptoms represent an 
undiagnosed physical illness.  Thus, the Board finds that 
service connection for an undiagnosed illness is not 
warranted. 

The medical evidence reflects various probable diagnoses for 
the veteran's back disability; however, no medical opinion of 
record provides sufficient evidence of a nexus or 
relationship between any currently diagnosed back 
disabilities and service.  Further, a March 2006 medical 
expert opinion indicates that the veteran's current back 
symptoms are not related to service.  Thus, the Board finds 
that service connection for a low back disorder claimed as 
low back pain, to include as due to an undiagnosed illness, 
is not warranted.

The Board has considered the assertions advanced by the 
veteran in connection with his current claim.  The Board 
acknowledges the veteran's belief that his current back pain 
is related to service.  The Board emphasizes, however, that 
the claim turns on a medical matter and although the veteran 
has reported that he worked as an L.P.N., the veteran simply 
is not competent in this case to render a probative opinion 
on such a matter in view of the expert opinions of record. 
Where the determinative issue is one of medical causation or 
diagnosis, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the issue. See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1991). See 
also Heuer v. Brown, 7 Vet. App. 379, 384 (1995) (citing 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993)).

D.  Conclusion

Although the record does reflect various probable diagnoses 
relating to the veteran's low back pain, to include chronic 
low back pain syndrome, the most competent evidence of record 
does not attribute any diagnosed disability to service and no 
examiner has indicated that the veteran's low back pain is a 
sign or symptom of an undiagnosed illness related to the 
veteran's military service.  Therefore, the Board concludes 
the preponderance of the evidence is against finding that the 
veteran has a low back disorder claimed as low back pain that 
is etiologically related to active service.  The appeal is 
accordingly denied.  In making this determination, the Board 
has considered the provisions of 38 U.S.C.A. § 5107(b) 
regarding benefit of the doubt, but there is not such a state 
of equipoise of positive and negative evidence to otherwise 
grant the veteran's claim.


ORDER

Service connection for a low back disorder claimed as low 
back pain, to include as due to an undiagnosed illness, is 
denied.



____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


